UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

TOM FINZEL, individually,
Plaintiff-Appellant,

and

TRACY THOMPSON, a/k/a Tracy
Brown,
Plaintiff,
                                                                    No. 98-1230
v.

MAZDA MOTOR OF AMERICA,
INCORPORATED, a foreign corporation;
CHRYSLER PLYMOUTH CITY COMPANY,
INCORPORATED, d/b/a Benson Ingram
Park Motors,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Peter J. Messitte, District Judge.
(CA-97-381-PJM)

Submitted: December 15, 1998

Decided: January 14, 1999

Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Gary A. Chernay, COHEN, NORRIS, SCHERER, WEINBERGER &
HARRIS, North Palm Beach, Florida, for Appellant. David R. Kelly,
Robert M. Lewis, BOWMAN AND BROOKE L.L.P., Minneapolis,
Minnesota; Brigit M. Macksey, H. Bruce Dorsey, PIPER & MAR-
BURY, L.L.P., Baltimore, Maryland, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Tom Finzel brought a products liability action against Mazda
Motor of America, Inc., and Chrysler Plymouth City Co., Inc., claim-
ing damages from a serious car accident. The district court granted
Defendants' motions for summary judgment and denied Finzel's
motion to amend the scheduling order. Finzel appeals, and we affirm.1

Finzel was represented in district court (and on appeal) by Gary A.
Chernay, a Florida attorney who was not licensed to practice in Mary-
land district court at the time the suit was filed. Anthony Cantalupo
served as Finzel's local counsel.

On February 14, 1997, the district court entered its first scheduling
order, mandating expert disclosures by April 14. On April 2, the par-
ties filed a stipulation to revise the scheduling order. This stipulation
was circulated and agreed to by all counsel, including Chernay,
although it was signed only by Cantalupo on behalf of Finzel. On
April 4, the district court entered an order approving the revised
scheduling order, and copies of the signed order were sent to counsel,
although not to Chernay. The revised scheduling order obligated
_________________________________________________________________
1 As a preliminary matter, Defendants argue that Finzel's notice of
appeal was untimely filed. However, we find that January 8, 1998, the
date noted on the docket sheet, was the date of entry of judgment for pur-
poses of Fed. R. Civ. P. 58, 79(a). Accordingly, we find that Finzel's
appeal is timely.

                    2
expert witness designations by July 15, and discovery was set to close
on September 15. Therefore, the deadline for service of written dis-
covery was August 16.

On April 24, the district court granted Cantalupo's motion to with-
draw as counsel. However, Chernay was still not admitted to practice
in the district court of Maryland. Three months passed, and Chernay
neither applied for admission, designated experts, nor served discov-
ery requests.

In August, Defendants filed motions for summary judgment, argu-
ing that Finzel's failure to designate expert witnesses was fatal to his
case, as Maryland law requires expert testimony in product liability
suits. Finzel's opposition to the motion was due on August 18. Also
in August, Defendants served discovery requests on Finzel that were
never answered.

On September 8, Chernay filed a motion on behalf of Finzel to
amend the scheduling order. The motion was denied on September 9.
On September 12, the district court entered an order permitting
Chernay to appear pro hac vice for Finzel. On September 15, Finzel
served Mazda with written discovery requests.

On October 2, Finzel filed an unsigned memorandum in opposition
to the motions for summary judgment, asserting that, while expert tes-
timony would likely be required at trial, he planned to file a motion
for an extension of discovery. In addition, he claimed that Mazda had
not yet responded to his September 15 discovery requests. Thus, he
asserted that summary judgment should be denied pending further
discovery. On January 5, 1998, the district court heard argument on
the summary judgment motions and granted the motions based on the
absence of proof of a defect in the subject car.

Finzel argues on appeal that the district court erred in granting
summary judgment without allowing him more time for discovery.
Finzel alleges that he should have been given the opportunity to seek
discovery from Defendants regarding design defects and also to
secure expert witnesses. Chernay accepts blame for missing several
discovery deadlines, but also points out that he did not receive a

                     3
signed copy of the amended scheduling order and that for a long
period of relevant time he was not admitted to the court.

A trial court necessarily has wide discretion in managing pre-trial
discovery, and we review such orders for a clear abuse of discretion.
See Ardrey v. United Parcel Serv., 798 F.2d 679, 682 (4th Cir. 1986).
Reversal of a judgment because of an improper order denying or cur-
tailing discovery is "unusual." See Goodrich v. Betkoski, 99 F.3d 505,
523 (2d Cir. 1996).

Fed. R. Civ. P. 56(f) allows a party who has no specific material
contradicting his adversary's presentation of summary judgment to
survive a summary judgment motion if he presents valid reasons justi-
fying his failure of proof. In the district court, Finzel filed a motion
to amend the scheduling order and asserted in his response to the
summary judgment motion that he had not been allowed sufficient
time to conduct discovery. However, he did not, as he is required to
do, file an affidavit pursuant to Rule 56(f) explaining why he could
not respond to the motion for summary judgment without discovery.
See Committee for First Amendment v. Campbell , 962 F.2d 1517,
1522 (10th Cir. 1992). On appeal, Finzel argues that his motion to
amend and his oral argument on the summary judgment motion
should satisfy the requirements of Rule 56(f).

However, an "unverified assertion in a memorandum opposing
summary judgment does not comply with Rule 56(f) and results in a
waiver." Committee for First Amendment, 962 F.2d at 1522; see also
Nguyen v. CNA Corp., 44 F.3d 234, 242 (4th Cir. 1995). "Where a
party opposing summary judgment and seeking a continuance pend-
ing completion of discovery fails to take advantage of the shelter pro-
vided by Rule 56(f) by filing an affidavit, there is no abuse of
discretion in granting summary judgment if it is otherwise appropri-
ate." Pasternak v. Lear Petroleum Exploration, Inc., 790 F.2d 828,
832-33 (10th Cir. 1986). The parties do not dispute that the district
court's grant of summary judgment was appropriate on the record as
it existed at the time. Thus, we find that, because Finzel waived his
opportunity to avoid summary judgment and secure further discovery,
the district court did not abuse its discretion in denying additional dis-
covery. See Murphy v. International Business Machs. Corp., 23 F.3d
719, 722 (2d Cir. 1994) (concluding no abuse of discretion in ERISA

                     4
case where plaintiff alleged necessity for additional discovery but
failed to submit affidavit specifying why).

Even were we to accept Finzel's assertion that strict compliance
with Rule 56(f) was unnecessary, the district court still properly
denied Finzel's motion to amend the scheduling order. The party
seeking additional discovery bears the burden of showing what spe-
cific facts he hopes to discover that will raise an issue of material fact.
See Hall v. Hawaii, 791 F.2d 759, 761 (9th Cir. 1986). The party
opposing summary judgment also bears the burden of showing that
the evidence sought actually exists. See VISA Int'l Serv. Ass'n v.
Bankcard Holders of Am., 784 F.2d 1472, 1475 (9th Cir. 1986). "De-
nial of a Rule 56(f) application is proper where it is clear that the evi-
dence sought is almost certainly nonexistent or is the object of pure
speculation." Terrell v. Brewer, 935 F.2d 1015, 1018 (9th Cir. 1991).
The nonmovant may not simply rely on vague assertions that addi-
tional discovery will produce needed, but unspecified, facts. See
Nguyen, 44 F.3d at 242.

Finzel does not point to any specific facts that he has yet to dis-
cover. He conclusorily asserts that his car had a design defect, but he
does not state that he has an expert witness who will testify as to what
the alleged defect was, nor does he assert what he expects to find in
Mazda's responses to his belated discovery requests. Nothing in Fin-
zel's submissions gives any indication that such evidence exists. Fur-
ther, Finzel offers no excuse for his dilatory conduct of discovery,
aside from attorney oversight.2 Under these circumstances, we find
that the district court did not abuse its discretion in denying Finzel's
motion for extension of time and granting summary judgment to
Defendants.

We, therefore, affirm. We dispense with oral argument because the
_________________________________________________________________
2 While Chernay may not have received a signed copy of the stipulated
amended scheduling order, he does not deny that he was aware of the
contents. Further, if the amended schedule did not apply, then the old one
was still in effect, rendering Chernay's responses even more delinquent.
Finally, Chernay's argument that he was not admitted to practice in the
district court is unconvincing, because he had three months in which to
apply for admission and he failed to do so.

                     5
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    6